 
 
I 
111th CONGRESS
1st Session
H. R. 424 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mr. Tim Murphy of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the temporary waiver of the required minimum distribution rules for certain retirement plans and accounts for an additional year. 
 

1.Short titleThis Act may be cited as the Protecting Senior’s Nest Egg Act of 2009. 
2.Extension of the temporary waiver of required minimum distribution rules for certain retirement plans and accounts 
(a)In generalClause (i) of section 409(a)(9)(H) of the Internal Revenue Code of 1986 (relating to general rule for temporary waiver of minimum required distribution), as added by the Worker, Retiree, and Employer Recovery Act of 2008, is amended by striking calendar year 2009 and inserting calendar years 2009 and 2010. 
(b)Conforming amendments 
(1)Section 409(a)(9)(H)(ii)(I) of such Code is amended by striking 2009 and inserting 2010. 
(2)Section 402(c)(4) of such Code is amended— 
(A)by striking 2009 the first place it appears and inserting 2009 or 2010, and 
(B)by striking 2009, the second place it appears and inserting 2009 or 2010 (as the case may be),. 
(3)Clause (ii) of section 201(c)(2)(B) of the Worker, Retiree, and Employer Recovery Act of 2008 is amended by striking 2009 and inserting 2010. 
(c)Effective dateThe amendments made by this section shall take effect as if included in the provisions of section 201 of the Worker, Retiree, and Employer Recovery Act of 2008.  
 
